Title: To James Madison from the Merchants of Philadelphia, 24 August 1812 (Abstract)
From: Philadelphia Merchants
To: Madison, James


24 August 1812. “The memorial of sundry Citizens of the United states and Merchants of Philadelphia respectfully sheweth
“That your memorialists have been for years engaged in the business of importing and vending british manufactures, untill interrupted therein by the unjust orders and decrees of the two great belligerents of Europe, and consequent retaliatory measures of our own government.
“That while friendly negociations were pursuing by the government of the UStates, for the purpose of obtaining a recognition of our neutral rights: We confidently expecting the success they merit’ed were induced to continue our (at that time) lawful pursuits, by the investment of large sums (and otherwise) in England; for the purpose of effecting our customary operations of trade.
“But unfortunately these negociations having failed of producing the desired effect: it was deemed necessary by the UStates, to close the usual channel of our trade, by the passage of a Law prohibiting all importations from GBritain & her dependencies: untill she should relinquish or modify her offensive Edicts, so that they should cease to violate our neutral rights.
“To this measure—although stri⟨k⟩ing at the very vitals of our commercial pursuits, and destroying the means we possessed of obtaining a livelihood for ourselves and families, we chearfully submitted; under the hope that ’ere long it might produce the desired effect on Great Britain, and immediately instructed our agents and correspondents to stop all shipments on our account, untill the usual friendly intercourse between the two countries should be restored.
“In a state of perplexity, we patiently awaited a repeal of the orders in council, which unhappily for us did not occur untill Congress had deemed it necessary to declare that War existed between the United states and Great Britain and her dependencies: a circumstance which being unknown to our Agents in England, could not operate on their minds to prevent the shipment of our property lying there: which they supposed in consequence of the repeal of the orders in council, and the tenor of our non Importation Law, might be legally and safely forwarded to us.
“By this unexpected operation of our Agents in Great Britain, and without the most distant Idea of violating the Laws of our Country, our property to a very large amount is now afloat, and daily expected to arrive, Altho no measure that we know of has been adopted by the Executive to prevent vexatious seizures by the officers of the Customs: and protect us against the rapacity of privateersmen, who have already seized on the high seas, Vessels similarly situated with those conveying our property, and have carried them off for adjudication to ports of the United states at a great distance from that of their destination: thereby rendering it difficult and expensive to obtain redress.
“Neither can we now retrace the steps that have brought us into this dilemma, since unless this property is permitted to enter the ports of the UStates; doubtless a great proportion of it will be lost—a state of War with Great Britain preventing a return of the Vessels to that Country, and likewise the recovery of the value (if captured) on any policy of Insurance effected in Great Britain, such insurance being there deemed illegal.
“Under these distressful circumstances, and conscious of having in no respect intended a violation or evasion of the Laws of our Country, we come forward with full confidence, that you will immediately take into your serious consideration the extreme hardship of our case, and grant us such releif as in your wisdom and consistently with the mild spirit of the government and laws of our country, you may deem us entitled to.…
“At the above meeting it was voted that Saml. Harry Merchant and  be a committee to respectfully wait on the president of the United states with the within memorial.”
